DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-4, 6, 9, 8, and 11-13 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 8, and 15 of US Patent 10,755,383 B2 as being described below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, 9, 8, and 11-13, of the instant application merely broadens the scope of the claims 1-3, 6, 8, and 15 of US Patent 10,755,383 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 
Instant Application 17/001,007.
US Patent 10,755,383 B2
Claims 1+2+3+8. An apparatus, comprising: graphics circuitry configured to: access primitive data, including coordinates of primitives in a virtual space; receive transformation parameters, based on execution of one or more instructions of a graphics program that specify the transformation parameters;  determine which of the portions of the second space intersect with the 


Claim 4. The apparatus of claim 1, further comprising: resampling circuitry configured to resample, based on the transformation parameters and using different resampling rates for the different portions of the second space, the fragment data for display in a display space.

Claim 6. The apparatus of claim 1, wherein the apparatus is configured to determine one or more of the transformation parameters based on gaze direction of a user.


Claim 9. The apparatus of claim 1, wherein the graphics circuitry is further configured to: transform coordinates of one or more shadow maps in the virtual space to coordinates in the second space, wherein the transformation uses different transformation parameters for different portions of the one or more shadow maps in the second space 

Claims 11+12+13. A method, comprising: accessing, by graphics circuitry, primitive data that includes coordinates of primitives in a virtual space; executing, by the graphics circuitry, one or more instructions of a graphics program that specify transformation parameters; storing, by the graphics circuitry, the transformation parameters in respective sets of one or more registers; prior to rasterization of the primitives, the graphics circuitry transforming coordinates of primitives in the virtual space into coordinates of primitives in a second space based on the stored transformation parameters, including using different transformation parameters stored in different sets of registers for different portions of the second space; rasterizing, by the graphics circuitry, the primitives based on the primitive coordinates in the second space to generate fragment data, wherein use of the different transformation parameters during the transformation causes different portions of the virtual space to be sampled at different sample rates; and processing, by the graphics circuitry, at least a portion of the fragment data to determine pixel attributes.






 An apparatus, comprising: graphics circuitry configured to perform tile-based rendering of graphics frames, wherein the graphics circuitry is 
further configured to: receive primitive data, including coordinates of primitives in a virtual space;  receive transformation parameters 
parameters include one or more scale factors and one or more offsets;  store the received transformation parameters;  adjust the stored transformation parameters based on a change in one or more user environment parameters;  prior 
to rasterization of the primitives, transform coordinates of primitives in the virtual space into coordinates of primitives in a second space based on the stored transformation parameters, including using different transformation parameters for different portions of the second space;  determine a bounding box for a first primitive in the virtual space;  transform coordinates of the bounding box in the virtual space to coordinates of a transformed bounding box in the second space;  and determine which of the portions of the second space 
intersect with the transformed bounding box;  process the primitive only for one or more portions of the second space that intersect with the transformed bounding box;  rasterize the primitives based on the primitive coordinates in 
the second space to generate fragment data, wherein use of the different transformation parameters during the transformation causes different portions of the virtual space to be sampled at different sample rates;  and process at least a 
Claim 2. The apparatus of claim 1, further comprising: register circuitry programmable by a graphics program to specify the different transformation parameters for the different portions of the second space.

Claim 3. The apparatus of claim 1, further comprising: resampling circuitry configured to resample, using different resampling rates for the different portions of the second space, the fragment data for display in a display space


Claim 6. The apparatus of claim 1, wherein the graphics circuitry is further configured to receive a gaze direction;  and determine one or more 
transformation parameters based at least in part on the received gaze direction.

Claim 8. The apparatus of claim 1, wherein the graphics circuitry is further configured to: transform coordinates of one or more shadow maps in the virtual space to coordinates of one or more shadow maps in the second space, wherein the transformation uses different transformation parameters for different portions of the one or more 

Claim 15. A non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design, including: graphics circuitry configured to perform tile-based rendering of graphics frames, wherein the graphics circuitry is further configured to: receive primitive data, including coordinates of primitives in a virtual space;  receive transformation 
parameters associated with one or more coordinate transformations, wherein the transformation parameters include one or more scale factors and one or more offsets;  store the received transformation parameters;  adjust the stored transformation parameters based on a change in one or more user environment 
parameters;  prior to rasterization of the primitives, transform coordinates of primitives in the virtual space into coordinates of primitives in a second 
space based on the stored transformation parameters, using different transformation 
coordinates of the bounding box in the virtual space to coordinates of a transformed bounding box in the second space;  and determine which of the portions of the second space intersect with the transformed bounding box;  process the primitive only for one or more portions of the second space that intersect with the transformed bounding box;  rasterize the primitives based on the primitive coordinates in the second space to generate fragment data, wherein use of the different transformation parameters during the 
transformation causes different portions of the virtual space to be sampled at different sample rates;  and process at least a portion of the fragment data to determine pixel attributes for a graphics frame.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10-12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cerny (US PGPUB 2015/0287158 A1).

As per claim 1, Cerny discloses an apparatus (Cerny, Fig. 10A and Fig. 10B), comprising: 
graphics circuitry (Cerny, Fig. 10A:1000a and 10B) configured to: 
access primitive data, including coordinates of primitives in a virtual space (Cerny, Fig. 10a:1020:1061, and paragraphs 88 and 90); 
receive transformation parameters, based on execution of one or more instructions of a graphics program that specify the transformation parameters (Cerny, paragraphs 54 and 76, discloses transformation parameters); 

prior to rasterization of the primitives, transform coordinates of primitives in the virtual space into coordinates of primitives in a second space based on the stored transformation parameters (Cerny, Fig. 10A:1024:1046:1022), including using different transformation parameters stored in different sets of registers for different portions of the second space (Cerny, paragraphs 54, 64, 65, and 92); 
rasterize the primitives based on the primitive coordinates in the second space to generate fragment data (Cerny, Fig. 10A:1030), wherein use of the different transformation parameters during the transformation causes different portions of the virtual space to be sampled at different sample rates (Cerny, paragraphs 64, 93 and 94, discloses different sampling rate for different spaces); and 
process at least a portion of the fragment data to determine pixel attributes (Cerny, Fig. 10A:1030:1040, pixel processing, and paragraphs 93 and 96).

As per claim 2, Cerny further discloses the apparatus of claim 1, wherein the apparatus is configured to alter the transformation parameters based on a detected change in an environment parameter for an environment in which the apparatus is used (Cerny, paragraphs 15, 16 and 57 discloses different view directions).

As per claim 4, Cerny further discloses the apparatus of claim 1, further comprising: resampling circuitry configured to resample, based on the transformation parameters and using different resampling rates for the different portions of the second 

As per claim 5, Cerny further discloses the apparatus of claim 1, wherein the transformation parameters are parameters for a projective transform (Cerny, paragraphs 47 and 88, discloses three-dimensional geometry).

As per claim 6, Cerny further discloses the apparatus of claim 1, wherein the apparatus is configured to determine one or more of the transformation parameters based on gaze direction of a user (Cerny, paragraphs 38 and 67, discloses an eye gaze tracking system).

As per claim 7, Cerny further discloses the apparatus of claim 1, wherein the apparatus is configured to determine one or more of the transformation parameters based on a camera location in a graphics scene (Cerny, paragraph 106).

As per claim 8, Cerny further discloses the apparatus of claim 1, wherein the graphics circuitry is configured to render graphics scenes using tile-based deferred rendering (Cerny, paragraph 53).

As per claim 10, Cerny further discloses the apparatus of claim 1, further comprising: one or more cameras; and one or more display devices (Henry, paragraph 106).

As per claim 11, please see the analysis of claim 1.

As per claim 12, please see the analysis of claim 2.

As per claim 15, Cerny discloses a non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design (Cerny, Fig. 10A:1000A and 11:1100, and paragraphs 103, 105 and 106), including: For rest of the claim limitations please see the analysis of claim 1.

As per claim 16, please see the analysis of claim 2.

As per claim 18, please see the analysis of claim 4.

As per claim 19, Cerny further discloses the non-transitory computer readable storage medium of claim 15, wherein the circuit is configured to determine one or more of the transformation parameters based on graphics content being rendered (Cerny, paragraphs 35 and 93).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerny (US PGPUB 2015/0287158 A1) and further in view of Tong (US PGPUB 2010/0188404 A1).

As per claim 3, Cerny further discloses the apparatus of claim 1, wherein the graphics circuitry is further configured to: Cerny does not explicitly disclose determine a bounding box a first primitive in the virtual space; transform coordinates of the bounding box in the virtual space to coordinates of a transformed bounding box in the second space based on the transformation parameters; and determine which of the portions of the second space intersect with the transformed bounding box; and process the first 
Tong discloses determine a bounding box a first primitive in the virtual space (Tong, Fig. 1:110:118); 
transform coordinates of the bounding box in the virtual space to coordinates of a transformed bounding box in the second space based on the transformation parameters (Tong, Fig. 1:110:118, and paragraphs 18-20); and
determine which of the portions of the second space intersect with the transformed bounding box (Tong, paragraphs 21-23); and 
process the first primitive only for one or more portions of the second space that intersect with the transformed bounding box (Tong, paragraph 23 and 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cerny teachings by implementing a bounding box technique to the system, as taught by Tong.
The motivation would be to improve the efficiency of image processing and rendering on the generic GPU (paragraph 65), as taught by Tong.

As per claim 13, please see the analysis of claim 3.

As per claim 17, please see the analysis of claim 3.



Claims 9, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerny (US PGPUB 2015/0287158 A1) and further in view of Tong (US PGPUB 2010/0188404 A1).

As per claim 9, Cerny further discloses the apparatus of claim 1, wherein the graphics circuitry is further configured to: Cerny does not explicitly disclose transform coordinates of one or more shadow maps in the virtual space to coordinates in the second space, wherein the transformation uses different transformation parameters for different portions of the one or more shadow maps in the second space such that different portions of the one or more shadow maps in the virtual space have different sample rates.
Moreton discloses transform coordinates of one or more shadow maps in the virtual space to coordinates in the second space (Moreton, paragraphs 29 and 32, discloses the graphics processor may include one or more shader execution units capable of executing shader programs), wherein the transformation uses different transformation parameters for different portions of the one or more shadow maps in the second space such that different portions of the one or more shadow maps in the virtual space have different sample rates (Moreton, paragraphs 30, 32, 48 and 55, discloses different transformation parameters for different shadows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cerny teachings by implementing a shadow mapping technique to the system, as taught by Moreton.


As per claim 14, please see the analysis of claim 9.

As per claim 20, please see the analysis of claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SYED HAIDER/Primary Examiner, Art Unit 2633